Title: John Harvie to Thomas Jefferson, 27 April 1810
From: Harvie, John
To: Jefferson, Thomas


          
            My Dear Sir
            Rockingham 
                     April 27th 1810
          
          
		  
		   My excursion to the westward being somewhat hastened by the prospect of comrades and being on the point of starting I take the liberty of requesting you to inform my friend Mr Geo Gilmer who will hand you this letter whether the deed of relinquishment to the four hundred and ninety acre entry has been made and acknowledged on your part.
			 He is authorised in
			 that
			 event to
			 hand you an order on my tenant Mr John Rogers for the sum of Three hundred and fifty dollars payable on or before the first July ensueing which sum I suppose will be somewhat about the amount of the first instalment coming to you
			 Never having heard
			 whether
			 the relinquishment had
			 been made and having protracted the valuation of the things conceded to Mr Taylor down to this time I am under the necessity to persevereing in that protraction untill my return from abroad. This I trust will not be
			 disagreeable to you as it is accompanied with a provision for the faithful
			 payment of the first installment and as this letter is a full assumption of the debt after it is liquidated according to the terms of our agreement. The failure of 
                     in making this liquidation has been oweing to the remoteness of our respective residences from each other and the few opportunities of personal communication that we have had. It is desirable that I
			 should be present whenever the valuation is made and you I presume feel satisfyed of my g dispositions to comply strictly with the engagement entered into between us. Under this impression I have had no hesitation in leaving the state without coming to a final adjustment Nor do I
			 believe that you would require me to forego the prospect of company merely to ride over and settle an affair which can remain open a few months longer without any possible inconvenience to either
			 party
		  
          
            Yrs respectfully
            
                  John Harvie
          
        